Exhibit Service Retention Program Agreement Employee Name: The above named employee was awarded a cash retention bonus of $ on, Guideline Notes The cash bonus award will become vested in accordance with the following vesting schedule: 25% on May 1, 2009 25% on May 1, 2010 25% on May 1, 2011 25% on May 1, 2012 The bonus will be paid in the year in which the bonus, or a portion thereof, becomes vested.In the event an employee terminates employment for any reason other than Death, Disability or Retirement prior to vesting, the bonus will be forfeited.In the event of a termination due to Death, Disability or Retirement, the non-vested portion of the bonus will become vested as of the date of termination.In the event of a Change in Control, the non-vested portion of the bonus will become vested.The terms “Disability,” “Retirement” and “Change in Control” will have the same definition used in the CFS Bancorp, Inc. 2008 Omnibus Equity Incentive Plan. This document is not a contract or commitment for employment. Authorized By: Recipient’s Signature: Signature Witnessed by:
